Citation Nr: 1202906	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  06-28 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for an organic brain disorder, to include dementia and/or Alzheimer's disease.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial evaluation in excess of 40 percent for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant had active service in the United States Air Force from June 1959 to August 2002.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from various rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the case for additional development in May 2010; the case has now been returned to the Board for appellate review.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has again been raised by the record, and needs to be adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the TDIU issue, and it is referred to the RO for appropriate action.

The appellant appealed the initial rating assigned for the prostate cancer disability.  He was, in effect, asking for a higher rating effective from the date service connection was granted.  Thus, the entire time period in question is on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

While the case was in appellate status, the appellant's disability evaluation for prostate cancer was increased from 20 to 40 percent, effective from September 1, 2002 (the day after service separation).  However, it is presumed that an appellant is seeking the maximum benefit allowed by law and regulation for any disability, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the appellant's prostate cancer claim remained in appellate status, as listed on the first page, above.

The issue of entitlement to an increased initial evaluation for the prostate cancer disability is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.

FINDINGS OF FACT

1.  Service connection for a cognitive disorder was granted in a May 2011 rating decision, and there is no longer a case or controversy as to the issue pertaining to service connection for an organic brain disorder.

2.  Throughout this appeal, the appellant has complained of epigastric pain.

3.  The appellant's service medical records contain no findings or diagnoses of any chronic abdominal/gastrointestinal disorder.

4.  The competent and probative medical evidence preponderates against a finding that the appellant has a gastrointestinal disorder, including GERD, that is due to any incident or event in military service, to include as proximately due to, the result of, or aggravated by any service-connected disability, or that any such disorder was manifested to a degree of ten percent or more within one year after service separation.


CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction over the issue of entitlement to service connection for an organic brain disorder because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2011).

2.  The criteria for the establishment of service connection for any gastrointestinal disorder, including GERD, on theories of entitlement including direct, presumptive, secondary and aggravation, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claim for organic brain/cognitive disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  The Veteran filed a timely Substantive Appeal in August 2009, with respect to his claim of entitlement to service connection for an organic brain disorder that had been denied in an October 2007 rating action.

However, service connection was subsequently granted for a cognitive disorder in a rating decision issued in May 2011.  That grant was based on the results of VA examinations conducted in September 2010.  Thus, the issue of entitlement to service connection for an organic brain disorder has been rendered moot, and therefore that issue is not currently in appellate status.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.

Accordingly, the Board does not have jurisdiction to review the appeal as to the claim of entitlement to service connection for an organic brain disorder and that issue is dismissed without prejudice.

II.  Service Connection Claim for gastroesophageal reflux disease (GERD)

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appellant submitted his GERD service connection claim in November 2005.  In December 2005, prior to the promulgation of the June 2006 rating action that denied the appellant's claim of entitlement to service connection for GERD, the RO sent the appellant a letter informing him of the types of evidence needed to substantiate service connection claims and its duty to assist him in substantiating such claims.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  A similar letter was provided in May 2010.  

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  Neither the Veteran nor his representative has alleged any prejudicial or harmful error in the notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VCAA notice has been demonstrated in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Additional notice addressing disability ratings and effective dates  was provided in March 2006 and May 2010 and the claims were readjudicated, most recently in a May 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the appellant's service medical treatment records have been included in the claims file and reviewed.  VA and retired military medical treatment records have been associated with the claims file and reviewed.  The appellant was afforded a VA medical examination in September 2010.  

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, VA and retired military treatment records were obtained for the appellant.  The RO also obtained an etiologic opinion from a physician as directed by the May 2010 Board remand.  Therefore, substantial compliance has been achieved.

A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The September 2010 VA examination was conducted by a physician, and the associated report reflects review of the appellant's prior medical records.  The examination included descriptions of the history and symptoms for the claimed GERD and demonstrated objective evaluations.  An upper gastrointestinal series with air-contrast was conducted.  The medical examiner was able to assess the nature, onset date, and etiology of the appellant's claimed gastrointestinal disorder.  

The Board finds that the September 2010 examination report is sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown that the examination was in any way incorrectly prepared or that the VA examiner failed to address the clinical significance of the appellant's claimed condition.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the rating decision, along with the February 2007 Statement of the Case (SOC) and the June 2009 and May 2011 Supplemental Statements of the case (SSOCs) explained the basis for the RO's actions, and provided him with opportunities to submit more evidence.  It appears that all obtainable evidence identified by the appellant relative to his claim has been obtained and associated with the claims file, and that he has not identified any other available pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his service connection claim, and to respond to VA notices. 

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  

The appellant was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the service connection claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The Board will now address the merits of the claim.  In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Certain chronic disabilities may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Chest pain and abdominal pain are the sorts of conditions that are observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The appellant's original VA Form 21-526, submitted in April 2003, did not include any mention of any gastrointestinal disorder, to include GERD.  The appellant submitted his claim for service connection for GERD in November 2005.

The evidence of record includes a written statement from a friend of the appellant that is dated in August 2006.  In that statement, the friend indicates that she had known the appellant for over 20 years and that, when the appellant was on active duty, he complained of chest pain on several occasions.  She stated that the appellant's spouse would say that it was indigestion.  The friend reported that the appellant had told her that he had had very bad chest pain shortly after his retirement and that he had gone to Scott Air Force Base for treatment with a resultant diagnosis of GERD.  

In his August 2006 NOD, the appellant stated that he was in receipt of treatment at Elmendorf Air Base for GERD.  In a written statement submitted in December 2006, the appellant indicated that he had been treated at Scott Air Force Base for severe chest pain in 2003.  He stated that he was told that it was related to GERD and not a heart condition.  He said that the problem did not develop overnight and that the roots of the problem were from military service.

The appellant's spouse has submitted a written statement, dated in December 2006, in which she stated that she had been married to the appellant for over 46 years and that he had mentioned having discomfort in his chest during the later years of his military service.  She stated that he went to Scott Air Force Base for treatment of chest pain in 2003, with the diagnosis being GERD.  She further stated that whatever the condition is, it has gone on for a long time.

Turning to the medical evidence of record, review of the appellant's service medical treatment records does not reveal any complaints of, or treatment for, any chronic gastrointestinal disorder.  The appellant underwent a retirement examination in July 2002; he did not report any gastrointestinal complaints or symptoms.  On physical examination, the appellant's abdomen was soft with active normal bowel sounds.  There was no mass or tenderness.  No diagnosis of GERD or other chronic gastrointestinal disorder was rendered.  

Review of the appellant's post-service medical treatment records indicates he has received medical care at various VA and military medical facilities.  An October 2003 Elmendorf Air Force Base medical treatment note does not mention GERD in the notation of the appellant's past medical history.  The appellant was subsequently seen at Scott Air Force Base in April 2004, for complaints of chest pain.  The associated April 2004 emergency physician record for chest pain includes a review of systems that was negative for gastrointestinal complaints and a past medical history that specifically did not include GERD.  The appellant was admitted to the hospital there, and underwent cardiac testing.  

In July 2004, the appellant was seen at the medical facility at Elmendorf Air Base.  He was noted to have been seen in the ER for chest pain and to have been prescribed Ranitidine for GERD at Scott.  It was also noted that an upper endoscopy had been performed at Scott which was negative.  An October 2006 Elmendorf treatment note includes a diagnosis of GERD.

The appellant underwent a VA medical examination in September 2010; the examiner reviewed the appellant's claim's file.  The appellant reported that he had developed a recurrent sudden sharp substernal pain in 2004 for which he did not seek medical care.  He further reported that he was subsequently diagnosed with GERD.  After reviewing the claims file and examining the appellant, the examining physician rendered a diagnosis of GERD.  The examiner opined that the appellant's GERD was not caused by his military service or permanently aggravated by his service-connected conditions.  The examiner noted that the appellant had not been diagnosed or treated in service for this condition and that he was given a diagnosis of GERD years after his release from active duty.

As noted above, in order for service connection to be warranted for a claimed condition, there must be evidence of a present disability that is attributable to a disease or injury incurred during service.  Rabideau v. Derwinski, supra.  "[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board has considered the appellant's written statements and those of his wife and friend submitted in support of his contention that he has GERD as a result of his service.  To the extent that said statements represent evidence of continuity of symptomatology, without more, these statements are not competent evidence of a diagnosis of any gastrointestinal pathology, nor do they establish a nexus between a medical condition and the appellant's military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Even if the Veteran or his wife or his friend were competent to offer a medical opinion, chest or gastrointestinal pain in and of itself is a symptom and not a diagnosed disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Board notes that chronicity is not demonstrated when the sole evidentiary basis for the asserted continuous symptomatology is written information from the claimant and when "no" medical evidence indicated continuous symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (per curiam).  Furthermore, there is no medical evidence of record in this case to establish a nexus between any in-service incident and any claimed gastrointestinal disorder, including GERD.

The Board must assess the appellant's competence to report sustaining a gastrointestinal disorder during his military service, as well as his credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and Washington, the Court noted that a Veteran is competent to testify to factual matters of which he had first-hand knowledge, and citing its earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  The Board recognizes the apparent sincerity of the arguments advanced by the appellant that he has a gastrointestinal disorder (GERD) that should be service connected.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, supra.

It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan; both supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, gastrointestinal pathology requires specialized training for a determination as to diagnosis and causation, and therefore is not susceptible of lay opinions on etiology.  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran, his wife, his friend or his representative about the origins of his claimed disorder, because they are not qualified to offer such opinions.

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, supra.  Based on the totality of the evidence of record, including the service treatment records, the retired military and VA treatment records and the reports of VA examination, the Board finds that the preponderance of the evidence is against the appellant's gastrointestinal disorder (GERD) claim for service connection.  

The Board concludes that the weight of the "negative" evidence, principally in the form of the service medical treatment records (which do not document the claimed in-service chronic condition), the lack of a diagnosis of any chronic pathology until 2004, and the lack of any competent medical opinion finding some etiologic nexus between the claimed GERD condition and service exceeds that of the "positive" evidence of record, which basically amounts to the appellant's contentions and other lay statements.  The lack of any evidence of clinical findings prior to April 2004 is itself evidence which also strongly suggests that no claimed gastrointestinal condition is traceable to disease or injury that occurred during the appellant's time in the Air Force.  The Veteran received medical care at various facilities from the time he separated from service until the first diagnosis of GERD of 2004; however, those records are silent for any reported history of GERD or related diagnosis.  If the Veteran suffered GERD continuously since service, it would normally be expected that he would have had complaints or reported a history during treatment.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

Thus, the evidence preponderates against the claim of service connection for a gastrointestinal disorder, including GERD.  The evidence does not support a finding of any chronic gastrointestinal disorder to a compensable degree within the first post-service year, and no medical nexus evidence supports a finding of service connection for any gastrointestinal pathology as no diagnosis for any such pathology was of record until 2004.  

In addition, no medical nexus evidence supports a finding of direct or secondary service connection for any such pathology - the only opinion on those questions states that the appellant's current gastrointestinal pathology is not etiologically related his Air Force service or to any service-connected disability, including by way of aggravation.  

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection.  As such, the evidence is insufficient to support a grant of service connection for a gastrointestinal disorder, including GERD.

For the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim.  Because the preponderance of the evidence is against the service connection claim, the benefit of the doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

The appeal as to the issue of entitlement to service connection for an organic brain disorder is moot and that issue is dismissed for lack of jurisdiction.

Service connection for a gastrointestinal disorder, to include GERD, is denied.



REMAND

A remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The May 2010 Board Remand directives state that the RO was to schedule the appellant for examination by an appropriate physician in order to obtain an opinion as to the current nature, extent, and severity of the appellant's service-connected residuals of prostate cancer disability.  The medical opinion was supposed to specifically address the protocol for the use of brachytherapy in the treatment of prostate cancer, namely, how long the radioactive seeds are designed to have a therapeutic effect.  While the RO did arrange for examination by a physician, the examiner's September 2010 examination report made no mention of the protocol for the use of brachytherapy in the treatment of prostate cancer nor did the doctor state how long the radioactive seeds are designed to have a therapeutic effect.  The RO did not seek any corrections or additions to the examination report.

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  It is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.  

In this case, an inadequate opinion was generated by an examiner who did not address key medical questions as directed by the Board remand instructions.  Therefore, another VA medical opinion should be obtained on remand.

The Board again points out that the appellant underwent brachytherapy to treat him for his prostate cancer; this is radiation treatment given by placing radioactive material directly in or near the target, which is often a tumor.  Brachytherapy for prostate cancer, for example, is also called interstitial radiation therapy or seed implantation.  In brachytherapy for prostate cancer, radioactive "seeds" are implanted in the prostate.  

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, a malignant neoplasm of the genitourinary system will be assigned a 100 percent rating.  Following the cessation of a therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  

The note following Diagnostic Code 7528 indicates that, after the cessation of surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then a veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b.

For unknown reasons, in this case, the 100 percent rating mandated under Diagnostic Code 7528 for malignant neoplasms of the genitourinary system was never assigned to the appellant.  

In addition, there still is insufficient evidence to determine when the therapeutic procedure ended, that is, when the therapeutic effect of the radioactive seeds implanted into the appellant ceased their effect.  For example, the report associated with the VA medical examination conducted in August 2004 indicates that the appellant had to be treated on two occasions for radiation proctitis.  It would appear then, that the seeds implanted in August 2002 affected him for a period of time after implantation - not just the day they were implanted.  Therefore, further development is needed under the duty to assist.

Finally, the evidence of record indicates that the appellant continues to be in receipt of VA and retired military medical treatment for his prostate cancer residuals.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, records generated by federal facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore in order to fulfill the duty to assist, all of the appellant's current VA and retired military treatment records not already of record should be obtained and associated with the claims file.  

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from invoking its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

On remand, these deficiencies must be rectified.  To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed. 

2.  Obtain all VA inpatient and outpatient records not already in the claims file relating to treatment of the appellant's prostate cancer residuals.

3.  Contact the Veteran to obtain the names and addresses of all private or other government health care providers/treatment centers where he has been treated for the residuals of prostate cancer, including military medical facilities.  After securing the necessary release(s), obtain those records that have not been previously secured.  Associate these records with the claims file.

4.  After completing any additional notification and/or development action deemed warranted by the record, the AMC/RO should arrange for a review of the appellant's claims file, including a copy of this remand, by a radiation oncologist.  The reviewer's report should include a discussion of the Veteran's documented medical history as it relates to his prostate cancer and its residuals.  The reviewer should address all radiation therapy or other therapeutic procedure performed as treatment for the appellant's prostate cancer.  

In particular, the reviewing radiation oncologist is asked to describe the protocol for the use of brachytherapy in the treatment of prostate cancer - specifically, how long the radioactive seeds are designed to have a therapeutic effect.  The record shows that seeds were implanted to treat prostate cancer in August 2002, and that the appellant was treated subsequently, on two occasions, for radiation proctitis.  The reviewing radiation oncologist must state the time period over which the appellant was affected by the radioactive seeds implanted in August 2002.  The physician should set forth a complete rationale for the conclusions reached.

The reviewer should also specifically address whether there has been local reoccurrence or metastasis of the Veteran's prostate cancer.  

5.  If the reviewer determines that an examination is needed before the requested opinions can be rendered, schedule the appellant for such an examination.

6.  Upon receipt of the radiation oncologist's report, the AMC/RO should conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, the AMC/RO should refer the report(s) to the VA reviewer for corrections or additions.  See 38 C.F.R. § 4.2 (where findings in examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate).  Note that the requested opinion is to be provided by a radiation oncologist.

7.  After all appropriate development above has been accomplished, the AMC/RO should again review the record, including any newly acquired evidence, and re-adjudicate the increased initial rating claim on appeal.  If the scheduling of any kind of medical examination, or the obtaining of a medical opinion from any type of specialist is necessary to adjudicate the issue on appeal, especially in light of any newly received information, that development should be accomplished.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, to include 38 C.F.R. § 4.115b, Diagnostic Code 7528, as well as the note following that Code, with consideration of the mandatory assignment of a 100 percent evaluation as discussed in that Code.  

8.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case, containing notice of all relevant actions taken on the claim to include a summary of the evidence and applicable statutes and regulations considered pertinent to the issue on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


